DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/19/2022.  Claims 1-20 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,880,795 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of “when the terminal equipment determines that the terminal equipment is to establish the connection with the second AP, sending, by the terminal equipment using the second frequency band, a connection request to the second AP while maintaining a protocol layer connection with the first AP, wherein the connection request is requests to establish the connection with the second AP; and when the terminal equipment receives a success message that is fed back according to the connection request and that is sent by the second AP, establishing, by the terminal equipment, the connection with the second AP,” structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 8, 2022